Case 1:18-cv-00313-CFC-CJB Document 153 Filed 06/26/20 Page 1 of 4 PageID #: 3490




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE
   KOKI HOLDINGS CO., LTD.,                    )
                                               )
                       Plaintiff,              )      C.A. No. 18-313 (CFC)
                                               )
         v.                                    )      REDACTED
                                               )      PUBLIC VERSION
   KYOCERA SENCO INDUSTRIAL                    )
   TOOLS, INC.,                                )
                                               )
                       Defendant.              )

             DECLARATION OF ROBERT S. RIGG IN SUPPORT OF
             DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
        I, Robert S. Rigg, declare as follows:

        1.     I am an attorney at Vedder Price P.C. in Chicago, Illinois and am duly

  licensed to practice law in the State of Illinois. I am one of the attorneys representing

  Kyocera Senco Industrial Tools, Inc. (“Kyocera”) in the above-captioned matter.

  This declaration is made on my personal knowledge and belief, and I could and

  would testify competently as to the contents of this declaration if called as a witness.

        2.     Attached hereto as Exhibit 1 is a true and correct copy of U.S. Patent

  No. RE42,987, bearing bates numbers KHD001125-1143.

        3.     Attached hereto as Exhibit 2 is a true and correct copy of U.S. Patent

  No. 8,118,204, bearing bates numbers KHD000730-738.

        4.     Attached hereto as Exhibit 3 is a true and correct copy of U.S. Patent

  No. 7,156,012, bearing bates numbers KHD000001-34.
Case 1:18-cv-00313-CFC-CJB Document 153 Filed 06/26/20 Page 2 of 4 PageID #: 3491




        5.     Attached hereto as Exhibit 4 is a true and correct copy of the selected

  excerpts from the prosecution history of U.S. Application No. 12/088,524, which

  eventually issued as U.S. Patent No. 8,118,204 (“’204 Prosecution History”). The

  excerpts from the ’204 Patent Prosecution History include: (1) Office Action dated

  June 21, 2011, bearing bates numbers KHD001079-1083; (2) Patent Owner’s

  Response Under 37 C.F.R. § 1.116 dated September 16, 2011, bearing bates numbers

  KHD001087-1096; and (3) Notice of Allowance dated October 13, 2011, bearing

  bates numbers KHD001099-1104.

        6.     Attached hereto as Exhibit 5 is a true and correct copy of relevant

  excerpts from the Initial Expert Report of Keven Miller Regarding Invalidity, dated

  February 28, 2020.

        7.     Attached hereto as Exhibit 6 is a true and correct copy of relevant

  excerpts from the Rebuttal Expert Report of Keven Miller Regarding Non-

  Infringement, dated March 27, 2020.

        8.     Attached hereto as Exhibit 7 is a true and correct copy of relevant

  excerpts from the Reply Expert Report of Keven Miller Regarding Invalidity, dated

  April 24, 2020.

        9.     Attached hereto as Exhibit 8 is a true and correct copy of relevant

  excerpts from the transcript of the deposition of Keven Miller, taken on June 5, 2020.




                                            2
Case 1:18-cv-00313-CFC-CJB Document 153 Filed 06/26/20 Page 3 of 4 PageID #: 3492




          10.   Attached hereto as Exhibit 9 is a true and correct copy of relevant

  excerpts from the Opening Expert Report of Glenn Vallee, Ph.D., dated February

  28, 2020.

          11.   Attached hereto as Exhibit 10 is a true and correct copy of relevant

  excerpts from the Rebuttal Expert Report of Glenn Vallee, Ph.D., dated March 27,

  2020.

          12.   Attached hereto as Exhibit 11 is a true and correct copy of relevant

  excerpts from the Reply Expert Report of Glenn Vallee, Ph.D., dated April 24, 2020.

          13.   Attached hereto as Exhibit 12 is a true and correct copy of relevant

  excerpts from the transcript of the deposition of Glenn Vallee, Ph.D., taken on June

  3, 2020.

          14.   Attached hereto as Exhibit 13 is a true and correct copy of relevant

  excerpts from the transcript of the Markman Hearing held before the Court on

  October 2, 2019.



          I declare under penalty of perjury that the foregoing is true and correct to the

  best of my knowledge and belief.

          Signed this 19th day of June, 2020, in Chicago, Illinois.

                                                                      /s/Robert S. Rigg
                                                                      Robert S. Rigg




                                              3
Case 1:18-cv-00313-CFC-CJB Document 153 Filed 06/26/20 Page 4 of 4 PageID #: 3493




                           CERTIFICATE OF SERVICE
        I hereby certify that on June 19, 2020, true and correct copies of the foregoing

  document were caused to be served on the following counsel of record as indicated:

   BY E-MAIL                                 BY E-MAIL
   Karen Jacobs                              Paul Devinsky
   Michael J. Flynn                          Stephen J. Smith
   Morris, Nichols, Arsht & Tunnell LLP      McDermott Will & Emery LLP
   1201 North Market Street                  The McDermott Building
   Wilmington, DE 19801                      500 North Capitol Street, N.W.
                                             Washington, DC 20001
   BY E-MAIL                                 BY E-MAIL
   Amol A. Parikh                            Hitoshi Akiba
   Thomas DaMario                            Kilpatrick Townsend & Stockton LLP
   McDermott Will & Emery LLP                The Imperial Tower, 15th Floor
   444 West Lake Street                      1-1-1 Uchisaiwaicho,
   Chicago, IL 60606                         Chiyoda-ku, Tokyo,
                                             Japan 100

                                                      /s/ Kelly E. Farnan
                                                      Kelly E. Farnan (#4395)
                                                      farnan@rlf.com
